Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF CALIFORNIA

Case number (if known)                                                      Chapter       7
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Telairity Semiconductor, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3375 Scott Blvd. Suite 342
                                  Santa Clara, CA 95054
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Santa Clara                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




              Case: 19-50336               Doc# 1       Filed: 02/20/19           Entered: 02/20/19 09:17:43                    Page 1 of 34
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
Debtor    Telairity Semiconductor, Inc.                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?                       Chapter 7
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                                 Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                 The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known




              Case: 19-50336                Doc# 1           Filed: 02/20/19           Entered: 02/20/19 09:17:43                       Page 2 of 34
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
Debtor   Telairity Semiconductor, Inc.                                                             Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.

                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




             Case: 19-50336                Doc# 1        Filed: 02/20/19             Entered: 02/20/19 09:17:43                     Page 3 of 34
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
Debtor    Telairity Semiconductor, Inc.                                                            Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 20, 2019
                                                  MM / DD / YYYY


                             X   /s/ James D. Meadlock                                                    James D. Meadlock
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO/CFO




18. Signature of attorney    X   /s/ Michael W. Malter                                                     Date February 20, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michael W. Malter #96533
                                 Printed name

                                 Binder & Malter, LLP
                                 Firm name

                                 2775 Park Avenue
                                 Santa Clara, CA 95050
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (408) 295-1700                Email address


                                 #96533 CA
                                 Bar number and State




              Case: 19-50336             Doc# 1         Filed: 02/20/19             Entered: 02/20/19 09:17:43                    Page 4 of 34
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
 Fill in this information to identify the case:

 Debtor name         Telairity Semiconductor, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 20, 2019                       X /s/ James D. Meadlock
                                                                       Signature of individual signing on behalf of debtor

                                                                       James D. Meadlock
                                                                       Printed name

                                                                       CEO/CFO
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy




            Case: 19-50336                    Doc# 1            Filed: 02/20/19             Entered: 02/20/19 09:17:43          Page 5 of 34
 Fill in this information to identify the case:

 Debtor name            Telairity Semiconductor, Inc.

 United States Bankruptcy Court for the:                       NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $            54,320.75

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $            54,320.75


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            30,531.31

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$       23,103,239.42


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $         23,133,770.73




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
             Case: 19-50336                             Doc# 1                Filed: 02/20/19                         Entered: 02/20/19 09:17:43                                   Page 6 of 34
 Fill in this information to identify the case:

 Debtor name         Telairity Semiconductor, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     JP Morgan Chase                                         Checking                        7098                                    $38,887.91




           3.2.     JPMorgan Chase                                          Checking (Payroll)              7072                                       $407.11




           3.3.     JPMorgan Chase                                          Savings                         9787                                         $85.73




           3.4.     UnionBank                                               Checking                        3557                                     $1,260.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                     $40,640.75
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case: 19-50336                    Doc# 1            Filed: 02/20/19       Entered: 02/20/19 09:17:43                 Page 7 of 34
 Debtor           Telairity Semiconductor, Inc.                                               Case number (If known)
                  Name

 7.        Deposits, including security deposits and utility deposits
           Description, including name of holder of deposit


           7.1.     Cooperage - Rose Properties I                                                                                        $13,680.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                          $13,680.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.


 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:          Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:          Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture

 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Software                                                                    Unknown                                             Unknown



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case: 19-50336                    Doc# 1            Filed: 02/20/19      Entered: 02/20/19 09:17:43              Page 8 of 34
 Debtor         Telairity Semiconductor, Inc.                                                Case number (If known)
                Name

            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                           $0.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.


 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
            Case: 19-50336                    Doc# 1            Filed: 02/20/19      Entered: 02/20/19 09:17:43       Page 9 of 34
 Debtor          Telairity Semiconductor, Inc.                                                                       Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $40,640.75

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $13,680.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $54,320.75          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $54,320.75




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
            Case: 19-50336                      Doc# 1              Filed: 02/20/19                   Entered: 02/20/19 09:17:43                       Page 10 of 34
 Fill in this information to identify the case:

 Debtor name         Telairity Semiconductor, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                       page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19   Entered: 02/20/19 09:17:43                  Page 11 of 34
 Fill in this information to identify the case:

 Debtor name         Telairity Semiconductor, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                                Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $10,245.25          $0.00
           Duc Nguyen                                                Check all that apply.
           897 Cape Diamond Dr                                          Contingent
           San Jose, CA 95133                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $15,057.69          $0.00
           Harlan McGhan                                             Check all that apply.
           316 West Hill Dr                                             Contingent
           Los Gatos, CA 95032                                          Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   27694                               Best Case Bankruptcy
            Case: 19-50336                   Doc# 1            Filed: 02/20/19                   Entered: 02/20/19 09:17:43               Page 12 of 34
 Debtor       Telairity Semiconductor, Inc.                                                                   Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $5,228.37    $5,228.37
           Rachel Susoeff                                            Check all that apply.
           352 McCovey Ln                                               Contingent
           San Jose, CA 95127                                           Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:
                                                                     wages
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $185.91
           AT&T                                                                        Contingent
           Po Box 5014                                                                 Unliquidated
           Carol Stream, IL 60197                                                      Disputed
           Date(s) debt was incurred 03/07/2018
                                                                                   Basis for the claim:     Trade debt
           Last 4 digits of account number eb22,2018
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,250.00
           Broadcast Solutions International Ltd
           Brady Cargo Services, Inc.                                                  Contingent
           Broadcast Solutions International Ltd.                                      Unliquidated
           Top Plaza, Kindurama Road, Off Ngong Rd                                     Disputed
           Nairobi, Kenya
                                                                                   Basis for the claim:     Warranty Claims
           Date(s) debt was incurred
           Last 4 digits of account number      0147                               Is the claim subject to offset?     No       Yes


 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $6,800.00
           Broadcast Solutions International Ltd
           Brady Cargo Services, Inc.                                                  Contingent
           Broadcast Solutions International Ltd.                                      Unliquidated
           Top Plaza, Kindurama Road, Off Ngong Rd                                     Disputed
           Nairobi, Kenya
                                                                                   Basis for the claim:     Warranty Claims
           Date(s) debt was incurred
           Last 4 digits of account number      0113                               Is the claim subject to offset?     No       Yes


 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Broadcom                                                                    Contingent
           5300 California Ave
                                                                                       Unliquidated
           Irvine, CA 92617
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Software license agreement
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.5       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           Carmen Cerrelli                                                             Contingent
           c/o Tropea Partners
                                                                                       Unliquidated
           4995 Shiloh Place
           San Jose, CA 95138                                                          Disputed

           Date(s) debt was incurred                                               Basis for the claim:     Consulting agreement
           Last 4 digits of account number                                         Is the claim subject to offset?     No       Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                             Page 2 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19                   Entered: 02/20/19 09:17:43                              Page 13 of 34
 Debtor       Telairity Semiconductor, Inc.                                                           Case number (if known)
              Name

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Cooperage-Rose Properties I                                           Contingent
          3375 Scott Blvd., Suite 308
                                                                                Unliquidated
          Santa Clara, CA 95054
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Landlord at the commercial property
          Last 4 digits of account number       8047
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,000.00
          Digicast Systems Limited: Brady Cargo                                 Contingent
          c/o Job Karimi                                                        Unliquidated
          Nairobi Kenya                                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Warranty Claims
          Last 4 digits of account number       5919
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Harlan P. McGhan                                                      Contingent
          316 Westhill Drive
                                                                                Unliquidated
          Los Gatos, CA 95032
                                                                                Disputed
          Date(s) debt was incurred
                                                                                           Employment, confidential information invention
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             assignment and arbitration agreement
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $18,602.54
          HBC Solutions, Inc.                                                   Contingent
          PO Box 732107                                                         Unliquidated
          Dallas, TX 75373                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $22,917,300.00
          Jim Meadlock                                                          Contingent
          27200 Perdido Beach Blvd                                              Unliquidated
          Orange Beach, AL 36561                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Promissory note for loans to corporation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $127,187.49
          Jim Meadlock                                                          Contingent
          27200 Perdido Beach Blvd                                              Unliquidated
          Orange Beach, AL 36561                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Loans to corporation
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Josephine McGhan                                                      Contingent
          316 Westhill Drive
                                                                                Unliquidated
          Los Gatos, CA 95032
                                                                                Disputed
          Date(s) debt was incurred
                                                                                           Employment, confidential information invention
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             assignement and arbitration agreement
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19            Entered: 02/20/19 09:17:43                               Page 14 of 34
 Debtor       Telairity Semiconductor, Inc.                                                           Case number (if known)
              Name

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $736.25
          KTLA5 TV                                                              Contingent
          Attn: Paul Aldape                                                     Unliquidated
          5800 Sunset Blvd                                                      Disputed
          Los Angeles, CA 90028
                                                                             Basis for the claim:    Trade debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $9,000.00
          Mathew McKee                                                          Contingent
          1520 Yellowstone Court                                                Unliquidated
          Rocklin, CA 95765                                                     Disputed
          Date(s) debt was incurred 03/07/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1002
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $367.50
          Mathew McKee                                                          Contingent
          1520 Yellowstone Court                                                Unliquidated
          Rocklin, CA 95765                                                     Disputed
          Date(s) debt was incurred 03/07/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 1803
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $161.65
          Mathew McKee                                                          Contingent
          1520 Yellowstone Court                                                Unliquidated
          Rocklin, CA 95765                                                     Disputed
          Date(s) debt was incurred 03/07/2018
                                                                             Basis for the claim:
          Last 4 digits of account number 2018
                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $13,500.00
          Mitter International Pvt Ltd                                          Contingent
          514 2nd Fl, Thimbirgasyaya Rd                                         Unliquidated
          Colombo 05, Sri Lanka                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Warranty Claims
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          MPEG LA, LLC                                                          Contingent
          6312 S. Fiddlers Green Circle, Suite 400
                                                                                Unliquidated
          Greenwood Village, CO 80111
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    AVC Patent Portfolio License
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $232.05
          Ramada Inn - Silicon Valley                                           Contingent
          1217 Wildwood Avenue                                                  Unliquidated
          Sunnyvale, CA 94089                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
          Last 4 digits of account number       1243
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19            Entered: 02/20/19 09:17:43                               Page 15 of 34
 Debtor       Telairity Semiconductor, Inc.                                                           Case number (if known)
              Name

 3.20      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $116.03
           Ramada Inn - Silicon Valley                                          Contingent
           1217 Wildwood Avenue                                                 Unliquidated
           Sunnyvale, CA 94089                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number      1238
                                                                             Is the claim subject to offset?       No     Yes

 3.21      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $3,500.00
           Raycom Media, Inc
           Attn: Kristy Dozier                                                  Contingent
           RSA Tower, 20th Floor                                                Unliquidated
           201 Monroe Street                                                    Disputed
           Montgomery, AL 36104
                                                                             Basis for the claim:    Warranty Claims
           Date(s) debt was incurred
           Last 4 digits of account number      oder                         Is the claim subject to offset?       No     Yes


 3.22      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $300.00
           Singh, Harmeet                                                       Contingent
           Flat No. 25. DDA SFS Flats, Mukharjee Na                             Unliquidated
           Delhi, India 11000-9000                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Trade debt
           Last 4 digits of account number      0117
                                                                             Is the claim subject to offset?       No     Yes

 3.23      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  Unknown
           Via Licensing Corp                                                   Contingent
           475 Blannan St #320
                                                                                Unliquidated
           San Francisco, CA 94107
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Patent license agreement
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                      related creditor (if any) listed?                 account number, if
                                                                                                                                                        any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                        Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.        $                       30,531.31
 5b. Total claims from Part 2                                                                            5b.   +    $                   23,103,239.42

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.        $                      23,133,770.73




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 5 of 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19            Entered: 02/20/19 09:17:43                               Page 16 of 34
 Fill in this information to identify the case:

 Debtor name         Telairity Semiconductor, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   Software License
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                none until notice
                                                                                      Broadcom
             List the contract number of any                                          5300 California Ave
                   government contract                                                Irvine, CA 92617


 2.2.        State what the contract or                   consulting agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                30-day notice period        Carmen Cerrelli
                                                                                      c/o Tropea Partners
             List the contract number of any                                          4995 Shiloh Place
                   government contract                                                San Jose, CA 95138


 2.3.        State what the contract or                   Lease of Commercial
             lease is for and the nature of               property located at
             the debtor's interest                        3375 Scott Blvd #342
                                                          Santa Clara CA
                  State the term remaining
                                                                                      Cooperage-Rose Properties I
             List the contract number of any                                          3375 Scott Blvd #308
                   government contract                                                Santa Clara, CA 95054


 2.4.        State what the contract or                   employment,
             lease is for and the nature of               confidential
             the debtor's interest                        information invention
                                                          assignemnent and
                                                          arbitration agreement
                  State the term remaining
                                                                                      Harlan P. McGhan
             List the contract number of any                                          316 Westhill Drive
                   government contract       n/a                                      Los Gatos, CA 95032




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19     Entered: 02/20/19 09:17:43                  Page 17 of 34
 Debtor 1 Telairity Semiconductor, Inc.                                                       Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   employment,
             lease is for and the nature of               confidential
             the debtor's interest                        information invention
                                                          assignemnent and
                                                          arbitration agreement
                  State the term remaining
                                                                                      Josephine McGhan
             List the contract number of any                                          316 Westhill Drive
                   government contract                                                Los Gatos, CA 95032


 2.6.        State what the contract or                   AVC Patent Portfolio
             lease is for and the nature of               License
             the debtor's interest

                  State the term remaining                None until notice is
                                                          given                       MPEG LA, LLC
             List the contract number of any                                          6312 S. Fiddlers Green Circle, Suite 400
                   government contract                                                Greenwood Village, CO 80111


 2.7.        State what the contract or                   Patent License
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining                9/26/2019
                                                                                      Via Licensing Corp
             List the contract number of any                                          475 Blannan St #320
                   government contract                                                San Francisco, CA 94107




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19     Entered: 02/20/19 09:17:43           Page 18 of 34
 Fill in this information to identify the case:

 Debtor name         Telairity Semiconductor, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                           Check all schedules
                                                                                                                                 that apply:
    2.1                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.2                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.3                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code


    2.4                                                                                                                             D
                                               Street                                                                               E/F
                                                                                                                                    G

                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19     Entered: 02/20/19 09:17:43              Page 19 of 34
 Fill in this information to identify the case:

 Debtor name         Telairity Semiconductor, Inc.

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/16
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       For prior year:                                                                             Operating a business                               $174,300.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $607,720.00
       From 1/01/2017 to 12/31/2017
                                                                                                   Other


       For the fiscal year:                                                                        Operating a business                               $448,122.00
       From 1/01/2016 to 12/31/2016
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,425. (This amount may be adjusted on 4/01/19
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19           Entered: 02/20/19 09:17:43                    Page 20 of 34
 Debtor       Telairity Semiconductor, Inc.                                                             Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Mathew McKee                                                11/1/18                          $15,000.00                Secured debt
               1520 Yellowstone Court                                                                                                 Unsecured loan repayments
               Rocklin, CA 95765                                                                                                      Suppliers or vendors
                                                                                                                                      Services
                                                                                                                                      Other Commissions


       3.2.
               Tropea Partners Group LLC                                   10/31/18                         $26,965.00                Secured debt
               c/o Carmen Cerrelli                                                                                                    Unsecured loan repayments
               4995 Shiloh Place                                                                                                      Suppliers or vendors
               San Jose, CA 95138                                                                                                     Services
                                                                                                                                   Other Services provided
                                                                                                                                 pursuant to consulting agree


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,425. (This amount
   may be adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Jim Meadlock                                                11/26/18                         $10,000.00           Patents were transferred as Mr.
               27200 Perdido Beach Blvd                                                                                          Meadlock was unable to sell the
               Orange Beach, AL 36561                                                                                            patents (see attached list)


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                 Status of case
               Case number                                                                  address

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19           Entered: 02/20/19 09:17:43                        Page 21 of 34
 Debtor        Telairity Semiconductor, Inc.                                                                Case number (if known)



    receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:       Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

           None

                Recipient's name and address                     Description of the gifts or contributions                  Dates given                        Value

       9.1.     SJSU                                             Semiconductor supplies, office furniture
                One Washington Square                            and equipment, and hardware.
                San Jose, CA 95192                                                                                          4/17/18                      Unknown

                Recipients relationship to debtor
                None


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss         Value of property
       how the loss occurred                                                                                                                                   lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                 Who was paid or who received                        If not money, describe any property transferred           Dates               Total amount or
                 the transfer?                                                                                                                              value
                 Address
       11.1.                                                         Debtor paid to Binder & Malter, LLP the
                                                                     sum of $3,829.80 for bankruptcy analysis.
                                                                     Debtor also paid to Binder & Malter, LLP
                                                                     the sum of $3,335.20 for this Chapter 7
                                                                     case. Debtor has also agreed to pay to
                 Binder & Malter LLP                                 Binder & Malter, LLP at the rate of $525.00
                 2775 Park Avenue                                    per hour for extraordinary services, if
                 Santa Clara, CA 95050                               such are necessary.                                       March 2018                $7,500.00

                 Email or website address
                 michael@bindermalter.com

                 Who made the payment, if not debtor?
                 N/A



12. Self-settled trusts of which the debtor is a beneficiary

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19              Entered: 02/20/19 09:17:43                      Page 22 of 34
 Debtor      Telairity Semiconductor, Inc.                                                               Case number (if known)



    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                Dates transfers              Total amount or
                                                                                                                      were made                             value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                  Date transfer             Total amount or
               Address                                           payments received or debts paid in exchange             was made                           value
       13.1 Vitec
       .    99 Rue Pierre Semard                                 Sale of inventory and intellectual
               92320 Chatillon, France                           property                                                10/22/16                     $100,000.00

               Relationship to debtor




 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                Facility name and address                        Nature of the business operation, including type of services             If debtor provides meals
                                                                 the debtor provides                                                      and housing, number of
                                                                                                                                          patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19           Entered: 02/20/19 09:17:43                      Page 23 of 34
 Debtor      Telairity Semiconductor, Inc.                                                              Case number (if known)



 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

          None
              Financial Institution name and                     Last 4 digits of         Type of account or          Date account was           Last balance
              Address                                            account number           instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19           Entered: 02/20/19 09:17:43                 Page 24 of 34
 Debtor      Telairity Semiconductor, Inc.                                                              Case number (if known)




            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed
    25.1.    Telairity Semiconductor, Inc                     Design and markets video                         EIN:         XX-XXXXXXX
             375 Scott Blvd Suite 342                         processing solutions
             Santa Clara, CA 95054                                                                             From-To      3/22/2001 to 12/2018


26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Fowler Financial Services, Inc                                                                                             Last 2 years
                    39159 Paseo Padre Pkwy #207
                    Fremont, CA 94538

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Fowler Financial Services, Inc
                    39159 Paseo Padre Pkwy #207
                    Fremont, CA 94538

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 19-50336                   Doc# 1            Filed: 02/20/19           Entered: 02/20/19 09:17:43                       Page 25 of 34
 Debtor      Telairity Semiconductor, Inc.                                                              Case number (if known)



       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Meadlock, James Dee Trust                      16530 Perdido Key Dr                                Chairman, CEO/CFO                     10.47
                                                      Pensacola, FL 32507

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Meadlock, James, D.                            16530 Perdido Key Dr                                                                      13.92
                                                      Pensacola, FL 32507

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Meadlock, James, W.                            16530 Perdido Key Dr                                                                      40.02
                                                      Pensacola, FL 32507

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Sachs, Howard                                                                                                                            17.86


       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Harlar P. McGhan                               316 Westhill Drive                                  VP of Marketing                       0
                                                      Los Gatos, CA 95032



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates              Reason for
                                                                 property                                                                   providing the value
       30.1 Jim Meadlock
       .    16530 Perdido Key Dr.
               Pensacola, FL 32507                               Transfer of patents                                     11/26/18           Unable to sell

               Relationship to debtor



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19           Entered: 02/20/19 09:17:43                    Page 26 of 34
 Debtor      Telairity Semiconductor, Inc.                                                              Case number (if known)




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19           Entered: 02/20/19 09:17:43                  Page 27 of 34
 Debtor      Telairity Semiconductor, Inc.                                                              Case number (if known)




 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         February 20, 2019

 /s/ James D. Meadlock                                                  James D. Meadlock
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO/CFO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
  No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 9
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19           Entered: 02/20/19 09:17:43              Page 28 of 34
Patents transferred to Jim Meadlock:

Patent No. or Application No.             Date of Transfer         Net book value
Patent No. 6998                               11/26/2018           Unknown
Patent App No. 10/410,657                     11/26/2018           Unknown
Patent App No. 10/618,564                     11/26/2018           Unknown
Patent No. 6910199                            11/26/2018           Unknown
Patent App No. 10/638,993                     11/26/2018           Unknown
Patent App No. 10/284,623                     11/26/2018           Unknown
Patent App No. 10/631,471                     11/26/2018           Unknown
Patent App No. 09/840,747                     11/26/2018           Unknown




   Case: 19-50336      Doc# 1   Filed: 02/20/19   Entered: 02/20/19 09:17:43   Page 29 of 34
                                               UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF CALIFORNIA

 In re                                                                             Case No.
           Telairity Semiconductor, Inc.




                                                 Debtor(s).               /


                                                             CREDITOR MATRIX COVER SHEET


        I declare that the attached Creditor Mailing Matrix, consisting of 3 sheets, contains the correct,
complete and current names and addresses of all priority, secured and unsecured creditors listed in debtor's
filing and that this matrix conforms with the Clerk's promulgated requirements.

DATED: February 20, 2019


                                                                              /s/ Michael W. Malter
                                                                              Signature of Debtor's Attorney or Pro Per Debtor




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy




           Case: 19-50336                    Doc# 1            Filed: 02/20/19     Entered: 02/20/19 09:17:43      Page 30 of 34
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         AT&T
                         Po Box 5014
                         Carol Stream, IL 60197



                         Broadcast Solutions International Ltd
                         Brady Cargo Services, Inc.
                         Broadcast Solutions International Ltd.
                         Top Plaza, Kindurama Road, Off Ngong Rd
                         Nairobi, Kenya



                         Broadcom
                         5300 California Ave
                         Irvine, CA 92617



                         Carmen Cerrelli
                         c/o Tropea Partners
                         4995 Shiloh Place
                         San Jose, CA 95138



                         Cooperage-Rose Properties I
                         3375 Scott Blvd., Suite 308
                         Santa Clara, CA 95054



                         Cooperage-Rose Properties I
                         3375 Scott Blvd #308
                         Santa Clara, CA 95054



                         Digicast Systems Limited: Brady Cargo
                         c/o Job Karimi
                         Nairobi Kenya



                         Duc Nguyen
                         897 Cape Diamond Dr
                         San Jose, CA 95133




    Case: 19-50336   Doc# 1   Filed: 02/20/19   Entered: 02/20/19 09:17:43   Page 31 of 34
                     Harlan McGhan
                     316 West Hill Dr
                     Los Gatos, CA 95032



                     Harlan P. McGhan
                     316 Westhill Drive
                     Los Gatos, CA 95032



                     HBC Solutions, Inc.
                     PO Box 732107
                     Dallas, TX 75373



                     Jim Meadlock
                     27200 Perdido Beach Blvd
                     Orange Beach, AL 36561



                     Josephine McGhan
                     316 Westhill Drive
                     Los Gatos, CA 95032



                     KTLA5 TV
                     Attn: Paul Aldape
                     5800 Sunset Blvd
                     Los Angeles, CA 90028



                     Mathew McKee
                     1520 Yellowstone Court
                     Rocklin, CA 95765



                     Mitter International Pvt Ltd
                     514 2nd Fl, Thimbirgasyaya Rd
                     Colombo 05, Sri Lanka




Case: 19-50336   Doc# 1   Filed: 02/20/19   Entered: 02/20/19 09:17:43   Page 32 of 34
                     MPEG LA, LLC
                     6312 S. Fiddlers Green Circle, Suite 400
                     Greenwood Village, CO 80111



                     Rachel Susoeff
                     352 McCovey Ln
                     San Jose, CA 95127



                     Ramada Inn - Silicon Valley
                     1217 Wildwood Avenue
                     Sunnyvale, CA 94089



                     Raycom Media, Inc
                     Attn: Kristy Dozier
                     RSA Tower, 20th Floor
                     201 Monroe Street
                     Montgomery, AL 36104



                     Singh, Harmeet
                     Flat No. 25. DDA SFS Flats, Mukharjee Na
                     Delhi, India 11000-9000



                     Via Licensing Corp
                     475 Blannan St #320
                     San Francisco, CA 94107




Case: 19-50336   Doc# 1   Filed: 02/20/19   Entered: 02/20/19 09:17:43   Page 33 of 34
                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Telairity Semiconductor, Inc.                                                                  Case No.
                                                                                   Debtor(s)               Chapter    7




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Telairity Semiconductor, Inc. in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Jim Meadlock




    None [Check if applicable]




 February 20, 2019                                                     /s/ Michael W. Malter
 Date                                                                  Michael W. Malter #96533
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Telairity Semiconductor, Inc.
                                                                       Binder & Malter, LLP
                                                                       2775 Park Avenue
                                                                       Santa Clara, CA 95050
                                                                       (408) 295-1700 Fax:(408) 295-1531




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case: 19-50336                    Doc# 1            Filed: 02/20/19       Entered: 02/20/19 09:17:43           Page 34 of 34
